Citation Nr: 1637096	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Whether the decision to deny apportionment of the Veteran's service-connected compensation benefits was proper.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel






INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.  The Appellant is the Veteran's spouse and seeks apportionment of his VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant and the Veteran if further action is required.


REMAND

A hearing was scheduled in this matter on August 23, 2016 and the parties were duly notified.  The Veteran did not appear for the hearing.  He has, however, submitted an explanation, stating that he had been mistaken about the date of the hearing, believing it had been scheduled for August 25, 2016.  He has requested that the hearing be rescheduled.

The Board finds that good cause has been shown for the Veteran missing the scheduled hearing.  As such, his request for a new hearing has been granted and the matter is remanded to schedule a hearing.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, to address the issue on appeal.  The hearing must be scheduled in accordance with applicable procedures, and notify the Appellant and the Veteran and their representatives, if any, of the date and time thereof.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




